DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a system for determining a motorcycle rider's intention to turn comprising: a plurality of force sensors, of which: one or more are mounted in a left handlebar of the motorcycle, and one or more are mounted in a right handlebar of the motorcycle; wherein the plurality of force sensors detect forces exerted on the left and right handlebars of the motorcycle by the rider of the motorcycle; and a control unit communicatively connected to the plurality of force sensors and configured to: receive signals from the plurality of force sensors; make a comparison of the signals with one or more thresholds; and determine the intention of the rider to turn, using the comparison and before the handlebars on the motorcycle are turned to make the intended turn as disclosed in independent claims 1, 10 and corresponding dependent claims 2-9, 11-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661